Exhibit 10.5

SPECTRUM PHARMACEUTICALS, INC.

TERM SHEET FOR 2018 LONG-TERM INCENTIVE PLAN

PERFORMANCE UNIT AWARD

Spectrum Pharmaceuticals, Inc. hereby awards to the Participant named below a
performance-based restricted stock unit award (the “Performance Units”) to
purchase the number of Shares that are covered by this Award as specified below
on the terms and subject to the conditions set forth in this Term Sheet, the
Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan (the “Plan”) and
the Plan’s Standard Terms and Conditions (the “Standard Terms and Conditions”),
each as amended from time to time (the Term Sheet and the Standard Terms and
Conditions, as in effect at the time of the execution of the Term Sheet,
together constituting the “Award Agreement” between the Participant and the
Company). This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Award Agreement. If the Award Agreement
conflicts with the Plan, the Plan will control. Capitalized terms not explicitly
defined herein are defined in the Plan.

 

Name of Participant:    Grant Date:    Target Number of Performance Units:   
Maximum Number of Performance Units Subject to Grant:    Performance Period:   
Performance Goals:    Except as otherwise set forth in the Standard Terms and
Conditions, the Participant is eligible to receive Shares based upon the
Company’s attainment, during the Performance Period, of the Performance Goals
set forth in Section 2.2 of the Standard Terms and Conditions. Termination:   
Except as otherwise set forth in the Standard Terms and Conditions, the
Participant shall forfeit all Performance Units upon the Participant’s
termination of service prior to the Valuation Date.

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
the Award Agreement and the Plan.

IN WITNESS WHEREOF, the Company has caused this Performance Unit Award to be
executed by its duly authorized officer.

 

SPECTRUM PHARMACEUTICALS, INC.  

 

Name Title

[Participant/Spouse Signature page follows on the reverse side of this Term
Sheet]



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Performance Unit Award and agrees
to the terms and conditions of the Award Agreement and the Plan. The undersigned
hereby acknowledges receipt of the attached Standard Terms and Conditions and
that a copy of the Plan is available on the Company’s intranet.

 

PARTICIPANT  

 

Signature

By his or her signature below, the spouse of the Participant, if Participant is
legally married as of the date of his or her execution of this Term Sheet,
acknowledges that he or she has read this Term Sheet, the Standard Terms and
Conditions and the Plan and is familiar with the terms and provisions thereof,
and agrees to be bound by all the terms and conditions of this Term Sheet, the
Standard Terms and Conditions and the Plan.

 

 

   

 

Name of Spouse     Signature of Spouse

OR

By his or her signature below, Participant represents that he or she is not
legally married as of the date of execution of this Term Sheet.

 

PARTICIPANT  

 

Signature



--------------------------------------------------------------------------------

SPECTRUM PHARMACEUTICALS, INC.

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE UNIT AWARDS

These Standard Terms and Conditions apply to any Performance Units awarded under
the Spectrum Pharmaceuticals, Inc. 2018 Long-Term Incentive Plan (the “Plan”),
which are identified as Performance Units and are evidenced by a Term Sheet or
an action of the Committee that specifically refers to these Standard Terms and
Conditions (the Term Sheet and the Standard Terms and Conditions, as in effect
at the time of the execution of the Term Sheet, together constituting the “Award
Agreement” between Participant and the Company). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Commencement Date” shall mean [•].

(b) “End Date” shall mean [•].

(c) “Maximum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to or in excess of the [•]th percentile
(as determined in accordance with standard statistical methodology) of the range
of total shareholder returns during the Performance Period of the constituent
companies included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

(d) “Minimum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the [•]th percentile (as determined
in accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

(e) “Peer Group” shall mean the Company’s peer group set forth on Exhibit A;
provided, however, that if a constituent company in the Peer Group ceases to be
actively traded, due, for example, to merger or bankruptcy or the Administrator
otherwise reasonably determines that it is no longer suitable for the purposes
of this Agreement, then the Administrator in its reasonable discretion may
(i) remove such constituent company from the Peer Group, and (ii) select a
comparable company to be added to the Peer Group for purposes of making the
total shareholder return comparison required by Section 2.2 hereof meaningful
and consistent across the relevant measurement period.

(f) “Performance Goals” shall mean the total shareholder return goals described
in Section 2.2(b) hereof (including the Minimum TSR, Target TSR and Maximum
TSR), which shall be measured with respect to the Performance Period.

(g) “Performance Period” shall mean the period beginning on the Commencement
Date and ending on the Valuation Date.

(h) “Share Value” shall mean, as of a particular date, the average of the
closing trading prices of a Share on the principal exchange on which Shares are
then traded for each trading day during the twenty (20) consecutive trading days
preceding the applicable date; provided, however, that in the event that a
Change in Control occurs prior to the End Date, Share Value shall mean the price
per Share paid by the acquiror in the Change in Control transaction.



--------------------------------------------------------------------------------

(i) “Target TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the [•]th percentile (as determined
in accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

(j) “Total Shareholder Return” or “TSR” shall mean the Company’s compound annual
total shareholder return for the Performance Period, calculated based on the
Share Value as of the Commencement Date as the beginning stock price and the
Share Value as of the Valuation Date as the ending stock price, plus dividends
during the applicable period (for the avoidance of doubt, included dividends
will be based on the record date of all dividends paid on Common Stock).
Additionally, appropriate adjustments to the Total Shareholder Return shall be
made to take into account all stock dividends, stock splits, reverse stock
splits and the other events set forth in Section 4(b) of the Plan hereof that
occur prior to the Valuation Date.

(k) “Valuation Date” shall mean the earlier to occur of (i) the End Date or
(ii) the date on which a Change in Control occurs.

1.2 The Plan and Other Agreements. In addition to the Award Agreement, the Award
shall be subject to the terms of the Plan, which are incorporated into the Award
Agreement by this reference. A copy of the Plan, and the accompanying
prospectus, is available at the Company’s intranet site. The Award Agreement and
the Plan constitute the entire understanding between Participant and the Company
regarding the Award. Any prior agreements, commitments or negotiations
concerning the Award are superseded.

ARTICLE 2.

PERFORMANCE UNITS

2.1 Grant of Performance Units. The Company has granted to the Participant in
the Term Sheet provided to Participant an award of Performance Units as set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Award Agreement.

2.2 Vesting of Performance Units.

(a) The vesting of the Participant’s Performance Units and the issuance of
Shares with respect thereto is contingent on the attainment of the Performance
Goals. No Shares will be issued to Participant before Participant completes the
requirements that are necessary for Participant to vest in the Shares underlying
the Performance Units. Accordingly, the Participant shall not become entitled to
Shares underlying the Performance Units subject to this Agreement unless and
until the Administrator determines whether and to what extent the Performance
Goals have been attained and the Performance Units have vested. As soon as
administratively practicable after the date on which the Administrator
determines the Performance Units have vested, and subject to the provisions of
the Plan and this Agreement, the Company will issue to Participant one Share for
each Performance Unit that vests in accordance with the Performance Goals
attained (as determined by the Administrator in its sole discretion) as set
forth in Sections 2.2(b) and 2.3 hereof. Notwithstanding the above, the Company
shall not be obligated to deliver any Shares during any period when the Company
determines that the delivery of Shares hereunder would violate Applicable Law.



--------------------------------------------------------------------------------

(b) Subject to the Participant’s Continuous Service and further subject to
Sections 2.3 – 2.4 hereof, the number of Performance Units that vest shall be
determined as of the Valuation Date, based on the Company’s Total Shareholder
Return, as follows:

(i) If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is less than the Minimum TSR, then no Performance Units shall
vest and the Performance Units shall thereupon be forfeited.

(ii) If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Minimum TSR, then 25% of the Target Number of
Performance Units set forth on the Grant Notice shall vest.

(iii) If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Target TSR, then 100% of the Target Number of
Performance Units set forth on the Grant Notice shall vest.

(iv) If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to or greater than the Maximum TSR, then 200% of the
Target Number of Performance Units set forth on the Grant Notice shall vest.

(v) If the Company’s Total Shareholder Return is between the Minimum TSR and the
Target TSR or between the Target TSR and the Maximum TSR, then the number of
Performance Units that shall vest in accordance with this Section 2.2(b) shall
be determined by means of linear interpolation.

2.3 Performance Unit Award Change in Control. Notwithstanding any contrary
provision of this Agreement, in the event that a Change in Control occurs at any
time prior to the End Date and the Participant remains continuously employed as
of immediately prior to such Change in Control, the number of Performance Units
that vest and become payable hereunder shall be determined, pursuant to
Section 2.2 hereof, based on the Company’s achievement of the Performance Goals
as of the date on which the Change in Control occurs.

2.4 Forfeiture.

(a) Termination of Service. Upon the termination of Participant’s Continuous
Service during the Performance Period for any reason, all of the Performance
Units shall thereupon automatically be forfeited by the Participant as of the
date of termination and the Participant’s rights in any such Performance Units
and such portion of the Award, shall thereupon lapse and expire.

(b) Failure to Achieve Performance Goals. Any outstanding Performance Units that
do not vest in accordance with this Agreement due to the failure by the Company
to achieve the Performance Goals shall automatically be forfeited by the
Participant as of the Valuation Date, and the Participant’s rights in any such
Performance Units and such portion of the Award shall thereupon lapse and
expire.

2.5 Rights as Stockholder. Participant shall have no rights of a stockholder
with respect to Shares underlying the Award until such Shares actually are
issued to Participant, if ever.

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the Performance Units (including,
without limitation, determinations, interpretations and assumptions with respect
to TSR and shareholder returns) shall be made by the Administrator. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon the Participant, the Company and all
other interested persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Performance Units.



--------------------------------------------------------------------------------

3.2 Transferability of Performance Units. Except as required by Applicable Law,
Performance Units shall not be assignable, alienable, saleable, or transferable
by Participant except by will or by the laws of descent and distribution
provided, however, that Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
Participant (if any) with respect to the Performance Units on the death of
Participant. Performance Units may not be pledged, alienated, attached, or
otherwise encumbered, and any purported pledge, alienation, attachment, or
encumbrance thereof shall be void and unenforceable against the Company.

3.3 Restrictions on Resales of Award Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by Participant or other subsequent transfers by
Participant of any Shares issued as a result of the vesting of Performance
Units, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions designed to delay and/or coordinate the timing and
manner of sales by the Participant and other stockholders, (c) restrictions as
to the use of a specified brokerage firm for such resales or other transfers or
(d) restrictions under Applicable Law.

3.4 Income Taxes. Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the acquisition of
the Shares underlying the Award. Participant shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise by reason of the delivery of Shares upon vesting of
Performance Units or disposition of Shares issued as a result of the vesting of
Performance Units. The Company shall not be required to issue Shares or to
recognize the disposition of Shares until such obligations are satisfied.

3.5 Representations and Warranties. Participant acknowledges that the Company
may issue the Shares upon the vesting of the Performance Units without
registering such Shares under the Securities Act, on the basis of certain
exemptions from such registration requirement if the Company is not then
publicly traded. Accordingly, Participant agrees that delivery of Shares upon
vesting of the Performance Units may be expressly conditioned upon Participant’s
delivery to the Company of an investment certificate including such
representations and undertakings as the Company may reasonably require in order
to assure the availability of such exemptions, including a representation that
Participant is acquiring the Shares for investment and not with a present
intention of selling or otherwise disposing thereof and an agreement by
Participant that the certificates evidencing the Shares may bear a legend
indicating such non-registration under the Securities Act and the resulting
restrictions on transfer. Participant acknowledges that, because the Shares
received upon the vesting of the Performance Units may be unregistered,
Participant may be required to hold the Shares indefinitely unless they are
subsequently registered for resale under the Securities Act or an exemption from
such registration is available. Participant acknowledges that Applicable Law may
require the placement of certain restrictive legends upon the Shares issued upon
vesting of the Performance Units, and Participant hereby consents to the placing
of any such legends upon certificates evidencing the Shares as the Company may
deem necessary or advisable. Participant acknowledges that he or she shall be
solely responsible for the satisfaction of any taxes or interest or other
consequence, that may arise pursuant to the Performance Units, and neither the
Company nor the Committee nor anyone other than Participant, or his or her
estate or beneficiaries, shall have any obligation whatsoever to pay such taxes
or interest or to otherwise indemnify or hold Participant harmless from any or
all of such taxes. Notwithstanding any other provision of the Plan or this
Agreement, if the Participant is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), then the Plan, the Award
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.6 Not a Contract of Service Relationship. Nothing in the Plan, in the Award
Agreement or any other instrument executed pursuant to the Plan shall confer
upon Participant any right to continue in the Company’s employ or service nor
limit in any way the Company’s right to terminate Participant’s Continuous
Service at any time for any reason.

3.7 General. In the event that any provision of the Award Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder



--------------------------------------------------------------------------------

of the Award Agreement shall not be affected except to the extent necessary to
reform or delete such illegal, invalid or unenforceable provision. Section
headings are inserted solely for convenience of reference, and shall not
constitute a part of the Award Agreement, nor shall they affect its meaning,
construction or effect. Except as otherwise provided in the Award Agreement or
in the Plan, every covenant, term, and provision of the Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
The Award Agreement may be modified or amended at any time, in accordance with
the Plan and provided that Participant must consent in writing to any
modification that would impair his or her rights under the Award Agreement
provided that no such consent shall be required with respect to any modification
if the Committee determines in its sole discretion that such modification either
(a) is required or advisable in order for the Company, the Plan or the Award to
satisfy or conform to Applicable Law or to meet the requirements of any
accounting standard, or (b) is not reasonably likely to significantly diminish
the benefits provided under such Award.

3.8 “Market Stand-Off” Conditions. Participant agrees that, if requested by the
Company, Participant will not sell or otherwise transfer or dispose of any
Shares held by Participant without the prior written consent of the Company
during such period of time.

3.9 Interpretation. This Award is granted pursuant to the terms of the Plan, and
shall in all respects be interpreted in accordance therewith. The Committee
shall have the power to interpret the Plan and the Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan
and the Award Agreement as are consistent therewith and to interpret or revoke
any such rules. Any action, decision, interpretation or determination by the
Committee shall be final, binding and conclusive on the Company and Participant.
No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Award Agreement, or the Award.

3.10 Notices. Any notice, demand or request required or permitted to be given
under the Award Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, and
addressed, if to the Company, at its principal place of business, Attention:
Legal Department, and if to Participant, at his or her most recent address as
shown in the employment or stock records of the Company.

3.11 Governing Law. The validity, construction, interpretation, and effect of
this Award shall be governed by and determined in accordance with the laws of
the State of Delaware, regardless of the law that might be applied under
principles of conflicts of laws.

3.12 Countersignature. The Term Sheet may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument, and is incorporated herein.



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE UNIT AWARD GRANT NOTICE

PEER GROUP

 

AMAG Pharmaceuticals, Inc.    Sucampo Pharmaceuticals, Inc. Albany Molecular
Research Inc.    Enanta Pharmaceuticals, Inc. Genomic Health Inc.    Fluidigm
Corp. Luminex Corporation    Harvard Bioscience, Inc. Amphastar Pharmaceuticals,
Inc.    Vanda Pharmaceuticals Inc. Mimedx Group, Inc.    Infinity
Pharmaceuticals, Inc. Pernix Therapeutics Holdings, Inc.    VIVUS, Inc. SciClone
Pharmaceuticals Inc.    Merrimack Pharmaceuticals Inc. Supernus Pharmaceuticals,
Inc.    NewLink Genetics Corporation Halozyme Therapeutics, Inc.    Eagle
Pharmaceuticals, Inc. Ariad Pharmaceuticals, Inc.   